                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade) :

 Larry D. Smith, Jr.                                                                  Chapter 13
 a/k/a Larry D. Smith
         Debtor 1                                                                     Case No. 1:20-BK-01221-HWV

 Lakeview Loan Servicing, LLC                                                         Matter: Motion for Relief from the Automatic Stay
         Movant(s)
                 v.                                                                   Document No. 40
 Larry D. Smith, Jr.
 a/k/a Larry D. Smith

         Respondent(s)
 Charles J. DeHart, III, Esquire
 Standing Chapter 13 Trustee
         Additional Respondent


                                             DEBTOR(S)’ ANSWER TO MOVANT(S)’ MOTION
                                              FOR RELIEF FROM THE AUTOMATIC STAY

           AND NOW, come the Debtor(s), Larry D. Smith, Jr., through their attorney, Paul D. Murphy-Ahles, Esquire and

DETHLEFS PYKOSH & MURPHY, who files the within Debtor(s)’ Answer to Movant(s)’ Motion for Relief from the

Automatic Stay and aver as follows:

           1.         Admitted.

           2.         Admitted.

           3.         Admitted.

           4.         Admitted.

           5.         Admitted.

           6.         Admitted. Debtor(s) stand ready to bring their account current per stipulation terms agreeable to the parties.

           7.         Admitted. Debtor(s) stand ready to bring their account current per stipulation terms agreeable to the parties.

           8.         Paragraph 8 contains a conclusion of law to which no response is required.

           9.         Admitted.

           10.        Denied. Debtor(s) are without sufficient knowledge as to the truth of the averments as stated in Paragraph

10; therefore, they are denied.

           11.        Paragraph 11 contains a conclusion of law to which no response is required.




         Case 1:20-bk-01221-HWV                           Doc 41 Filed 02/03/21 Entered 02/03/21 08:44:10                         Desc
                                                          Main Document    Page 1 of 3
      WHEREFORE, Debtor(s) requests this Court deny the requested relief.


                                                         Respectfully submitted,
                                                         DETHLEFS PYKOSH & MURPHY

Date: November 9, 2020                                   /s/ Paul D. Murphy-Ahles

                                                         Paul D. Murphy-Ahles, Esquire
                                                         PA ID No. 201207
                                                         2132 Market Street
                                                         Camp Hill, PA 17011
                                                         (717) 975-9446
                                                         pmurphy@dplglaw.com
                                                         Attorney for Debtor(s)




     Case 1:20-bk-01221-HWV          Doc 41 Filed 02/03/21 Entered 02/03/21 08:44:10     Desc
                                     Main Document    Page 2 of 3
                                                   UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF PENNSYLVANIA

In re: Debtor(s) name(s) used by the debtor(s) in the last 8 years, including married, maiden, and trade):

 Larry D. Smith, Jr.                                                                 Chapter 13
 a/k/a Larry D. Smith
         Debtor 1                                                                    Case No. 1:20-BK-01221-HWV

 Lakeview Loan Servicing, LLC                                                        Matter: Motion for Relief from the Automatic Stay
         Movant(s)
                 v.                                                                  Document No. 40
 Larry D. Smith, Jr.
 a/k/a Larry D. Smith

         Respondent(s)
 Charles J. DeHart, III, Esquire
 Standing Chapter 13 Trustee
         Additional Respondent


                                                             CERTIFICATE OF SERVICE

I hereby certify that on Wednesday, February 3, 2021, I served a true and correct copy of the Debtor(s)’ Answer to

Movant(s)’ Motion for Relief from the Automatic Stay in this proceeding via electronic means upon the following:

                                                                 Rebecca Solarz, Esquire
                                                                  KML Law Group, PC
                                                               701 Market Street, Suite 5000
                                                                 Philadelphia, PA 19106
                                                                  Counsel for Movant(s)

                                                               Charles J. DeHart, III, Esquire
                                                                Standing Chapter 13 Trustee
                                                                8125 Adams Drive, Suite A
                                                                 Hummelstown, PA 17036

                                                            Office of the United States Trustee
                                                             Ronald Reagan Federal Building
                                                             228 Walnut Street, Room 1190
                                                                  Harrisburg, PA 17101


                                                                                     /s/ Kathryn S. Greene

                                                                                     Kathryn S. Greene, RP®, Pa.C.P.
                                                                                     Paralegal for Paul D. Murphy-Ahles, Esquire




         Case 1:20-bk-01221-HWV                          Doc 41 Filed 02/03/21 Entered 02/03/21 08:44:10                           Desc
                                                         Main Document    Page 3 of 3
